LACOMBE, Circuit Judge.
1. The motion to remand this cause to the state court is denied.
2. The motion to vacate the attachment granted by the state court is denied on the sole ground that the removal act (Act March 3, 1875, c. 137, § 4,18 Stat. 471 [U. S. Comp. St. 1901, p. 511]) provides that it shall not be disturbed, and without expressing any opinion as to whether the attachment can ever become fruitful in the event that no personal service be effected nor appearance entered, service by publication not being provided for by federal practice in actions such as this.